241 F.2d 416
S. E. C. CORPORATION, formerly known as Canaday Cooler Co., Inc., Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 228.
Docket 24175.
United States Court of Appeals Second Circuit.
Argued February 8, 1957.
Decided February 25, 1957.

Appeal from the United States District Court for the Southern District of New York; Edmund L. Palmieri, Judge.


1
S. E. C. Corporation appeals from the dismissal, D.C.S.D.N.Y., 140 F. Supp. 717, of its action for refund of alleged overpayments in income taxes for 1947 and 1948, in holding as ordinary income, and not capital gains, under I.R.C.1939, § 117 (j), 26 U.S.C.A. § 117(j), the profits realized from used water, beer, and frosted food coolers rented and then ultimately sold to customers.


2
Rollin Browne, of Satterlee, Browne & Cherbonnier, New York City (Irving Levine, New York City, on the brief), for plaintiff-appellant.


3
Miriam R. Goldman, Asst. U. S. Atty., New York City (Paul W. Williams, U. S. Atty., New York City, on the brief), for defendant-appellee.


4
Before CLARK, Chief Judge, MEDINA, Circuit Judge, and J. JOSEPH SMITH, District Judge.


5
PER CURIAM.


6
Affirmed on the opinion of District Judge Palmieri, D.C.S.D.N.Y., 140 F. Supp. 717.